Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on March 08, 2021 in response to the Office Action of September 08, 2020 is acknowledged and has been entered. 
The claim objections to claims 1 and 13 are now withdrawn in view of the claim amendments. 
The rejections to claims 1-13, 15-17 and 25-28 under 35 U.S.C. 112(a), written description requirement are now withdrawn in view of the claim amendments.
The rejections to claims 1-13, 15-17 and 25-28 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Robert Sieg (Reg. No. 54,446) on June 17, 2021. Applicant’s approval was obtained on June 23, 2021. 

Amendments to the claims:
Claims 1, 3, 13, 15, 25 and 26 are now amended to clarify the scope of the claim and for claim language consistency purpose.

Claim 1. A medical instrument comprising: 
a first display device; 
a second display device; 
a database; 
a memory for storing machine executable instructions; 
a processor for an execution of the machine executable instructions, 
wherein the execution of the machine executable instructions causes the processor to: 
receive a medical image; 

display the medical image on a technician graphical user interface using the second display device; 
wherein the execution of the machine executable instructions causes the processor to repeatedly: 
receive planning data from the physician graphical user interface, wherein the planning data is descriptive of a location in the medical image; 
display the planning data on the technician graphical user interface; 
receive treatment plan data from the technician graphical user interface; 
store the treatment plan data in the database; 
generate, using the treatment plan data in the database, treatment system control data for controlling a treatment system; and 
wherein the execution of the machine executable instructions further causes the processor to modify the treatment system control data for controlling the treatment system by operations including: 
dividing at least a portion of the medical image into treatment cells, 
dividing the treatment system control data with reference to each of the treatment cells,
wherein the treatment cells comprises a first treatment cell and a second treatment cell, and 
wherein the divided treatment system control data comprises first treatment cell control data of the first treatment cell and second treatment cell control data of the second treatment cell
receiving a selection of the first treatment cell, 
wherein the selection of the first treatment cell is based on the treatment plan data; 
locking the first treatment cell control data of the first treatment cell in the database to restrict modification of the first treatment cell control data to using only the treatment plan data; 
modifying the first treatment cell control data using only the treatment plan data; 
unlocking
after unlocking the first treatment cell control data, receiving a selection of the second treatment cell, 
wherein the selection of the second treatment cell is based on the planning data; 
the second treatment cell control data in the database to limit modification of the second treatment cell control data to using only the planning data; 
modifying, using only the planning data, the second treatment cell control data; and 
unlocking the second treatment cell control data in the database;
wherein the locking and unlocking of the first treatment cell control data and the second treatment cell control data prevents the first treatment cell control data and the second treatment cell control data from being modified by the physician graphical user interface and the technician graphical user interface at the same time.

Claim 3. The medical instrument of claim 2, wherein the execution of the machine executable instructions enables the processor to modify the first treatment cell control data in response to only the treatment plan data and to modify the second treatment cell control data in response to only the planning data 

Claim 13. A non-transitory computer readable medium storing machine executable instructions for an execution by a processor controlling a medical instrument, wherein the medical instrument comprises a first display device, wherein the medical instrument further comprises a second display device, wherein the medical 
receive a medical image; 
display the medical image in a physician graphical user interface using the first display device; 
display the medical image on a technician graphical user interface using the second display device; 
wherein the execution of the machine executable instructions causes the processor to repeatedly: 
receive planning data from the physician graphical user interface, 
wherein the planning data is descriptive of a location in the medical image; 
display the planning data on the technician graphical user interface; 
receive treatment plan data from the technician graphical user interface; 
store the treatment plan data in the database; 
generate, using the treatment plan data in the database, treatment system control data for controlling a treatment system; and 
modifying the treatment system control data by operations including: 
dividing at least a portion of the medical image into treatment cells, 
dividing the treatment system control data with reference to each of the treatment cells,
wherein the treatment cells comprises a first treatment cell and a second treatment cell, 
wherein the divided treatment system control data comprises first treatment cell control data of the first treatment cell and second treatment cell control data of the second treatment cell, and
wherein the database stores the first treatment system control data and the second treatment system control data
receiving a selection of [[a ]]the first treatment cell, 
wherein the selection of the first treatment cell is based on the treatment plan data; 
locking the first treatment cell control data of the first treatment cell in the database to restrict modification of the first treatment cell to using only the treatment plan data;
modifying the first treatment cell control data using only the treatment plan data; 
after the modification of the first treatment cell control data, unlocking

wherein the selection of the second treatment cell is based on [[plan ]]the planning data; 
locking the second treatment cell control data of the second treatment cell in the database to limit modification of the second treatment cell control data using only the planning data; 
modifying, using only the planning data, the second treatment cell control data using the planning data; and 
unlocking the second treatment cell control data in the database.

Claim 15. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein the treatment system is a high intensity focused ultrasound system and the execution of the machine executable instructions further causes the processor to: control the high intensity focused ultrasound system to sonicate a target zone of a subject using the treatment system control data; modify in response to only the treatment planning data and modify the second treatment cell control data in response to only the planning data 
  
Claim 25. A method of operating a medical instrument, wherein the medical instrument comprises a first display device, wherein the medical instrument further comprises a second display device, wherein the medical instrument further comprise a database, wherein the method comprises: 
receiving a medical image; 
displaying the medical image in a physician graphical user interface using the first display device; 
displaying the medical image on a technician graphical user interface using the second display device; 
wherein the method further comprises repeatedly: 
receiving planning data from the physician graphical user interface, 
wherein the planning data is descriptive of a location in the medical image; 
displaying the planning data on the technician graphical user interface; 
receiving treatment plan data from the technician graphical user interface; 
storing the treatment plan data in the database; and 
generating, using the treatment plan data in the database, treatment system control data for controlling a treatment system; and 
modifying the treatment system control data by operations including: 
dividing at least a portion of the medical image into treatment cells,
dividing the treatment system control data with reference to each of the treatment cells,
wherein the treatment cells comprises a first treatment cell and a second treatment cell, 
wherein the divided treatment system control data comprises first treatment cell control data of the first treatment cell and second treatment cell control data of the second treatment cell, and
wherein the database stores the first treatment cell and the second treatment cell control data 
receiving a selection of [[a ]]the first treatment cell using the treatment plan data; 
locking the first treatment cell control data of the first treatment cell in the database to restrict modification of the first treatment cell control data to using only the treatment plan data; 
modifying the first treatment cell control data using only the treatment plan data; 
unlocking
after the modification of the first treatment cell control data; receiving a selection of [[a ]]the second treatment cell using the planning data; 
locking the second treatment cell control data in the database to limit modification of the second treatment cell control data using the only planning data; 
modifying, using only the planning data, the second treatment cell control data; and 


Claim 26. The method of claim 25, wherein the treatment system is a high intensity focused ultrasound system and the method further includes: controlling the high intensity focused ultrasound system to sonicate a target zone of a subject using the control data; modifying in response to only the treatment planning data and modifying the second treatment cell control data in response to only the planning data 

Allowable Subject Matter
Claims 1-13, 15-17 and 25-28 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 13 and 25 in regard to the features of “dividing at least a portion of the medical image into treatment cells, dividing the treatment system control data with reference to each of the treatment cells, selecting a first treatment cell based on the treatment plan data; locking the first treatment cell control data of the first treatment cell that is a division of the treatment system control . 
Dependent claims 2-12, 15-17 and 26-28 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. These three references were cited to reject the above identified allowable subject matter in the final Office action dated July 15, 2019. After reconsideration, none of these three references, 

Haddad et al., US 2009/0089081 A1. This art discloses customized patient surgical plan that may be presented to both the vendor and the healthcare facility. The healthcare facility may request the surgical plan to the vendor who may create the surgical plan and send it back to the healthcare facility for review. Further medication can be performed by the vendor upon the request from the healthcare facility. Haddad does not teach that the surgical plan may be modified by two different planning data independently. Haddad does not teach, either, that the surgical plan is divided to portions according to the image, and each of the parties modify a portion on a separate timing with only their own planning data. 
Freundlich et al., US 6,618,620 B1. This art discloses HIFU tissue ablation therapy planning. The tissue mass is divided to multiple treatment layer based on the imaging, with each layer having its own therapeutic parameters. Considering that the tissue layers are the “treatment cells” as claimed, and the corresponding therapeutic parameters are the “treatment cell control data” as claimed, Freundlich does not teach that the individual set of parameters may be modified by different parties using only their own planning data at different timing. 
Graefe et al., US 2013/0162423 A1. This art discloses controlled locking mechanism that allows only one data transaction be operated at a time. Graefe does not teach that the first data transaction and the second data transaction are to be modified using different data sources. 

In summary, none of the above cited references has sufficient teaching for a division of the treatment system control data associated with a portion of the medical image is locked to restrict the modification using only one planning data, and upon the completion of the modification and unlocking, another division of the treatment system control data associated with another portion of the medical image is locked to restrict the modification using only another planning data

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793